Electronically Filed
                                                       Supreme Court
                                                       SCPW-11-0000012
                                                       18-JAN-2011
                                                       02:39 PM



                         NO. SCPW-11-0000012

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    EDWARD A. SMITH, Petitioner,

                                 vs.

      THE HONORABLE DERRICK H.M. CHAN, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
                          (P. NO. 88-0030)

                              ORDER
       (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy,
    and Circuit Judge McKenna, assigned by reason of vacancy)

            Upon consideration of petitioner Edward A. Smith's

papers filed on January 6, 2011, which are deemed a petition for

a writ of mandamus, it appears that petitioner fails to

demonstrate a clear and indisputable right to relief from the

respondent judge's decision on the October 22, 2009 petitions and

petitioner can appeal the decision to the intermediate court of

appeals.    Therefore, petitioner is not entitled to mandamus

relief.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (A writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested
action.   Such writs are not intended to supersede the legal

discretionary authority of the lower courts, nor are they

intended to serve as legal remedies in lieu of normal appellate

procedures.).   Accordingly,

           IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fees.

           IT IS FURTHER ORDERED that the petition for a writ of

mandamus is denied.

           DATED:   Honolulu, Hawai#i, January 18, 2011.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna




                                  2